—Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered February 8, 1993, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the third degree (three counts), criminal possession of a controlled substance in the third degree (three *905counts), criminal possession of a controlled substance in the seventh degree (three counts) and criminal sale of marihuana in the fifth degree, and of the violation of unlawful possession of marihuana.
Defendant was sentenced to six concurrent prison terms of 5 to 15 years upon his plea of guilty to six drug-related class B felony charges, contained in two indictments filed against him. He was also sentenced to one-year jail terms upon his plea of guilty to three class A misdemeanor drug charges and a jail term of six months to a class B misdemeanor drug charge. These sentences were to run concurrently with the 5 to 15-year sentences. Defendant now claims that the sentences were harsh and excessive. In rejecting this claim, we note that the class B felony sentences were imposed in accordance with the plea agreement and were well within the statutory parameters. As to the remaining sentences, with the exception of the sentence imposed for the class B misdemeanor crime, we find nothing in the record to warrant disturbing the disposition rendered by County Court. As to the class B misdemeanor crime, the People concede that defendant could not legally be sentenced to more than three months. Therefore, the sentence for this crime should not have been imposed. Because it was concurrent with the other sentences, however, we find no reason to vacate the sentence or remit the matter and instead reduce it to a jail term of three months.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Ordered that the judgment is modified, on the law, by reducing the sentence imposed upon defendant’s conviction of criminal sale of marihuana in the fifth degree to a jail term of three months, and, as so modified, affirmed.